RECOMMENDED FOR PUBLICATION
                                Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                       File Name: 20a0306p.06

                   UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT



 UNITED STATES OF AMERICA,                                   ┐
                                   Plaintiff-Appellant,      │
                                                             │
                                                              >        No. 19-5903
        v.                                                   │
                                                             │
                                                             │
 DANE SCHRANK,                                               │
                                  Defendant-Appellee.        │
                                                             ┘

                         Appeal from the United States District Court
                     for the Western District of Tennessee at Memphis.
                   No. 2:17-cr-20129-1—Sheryl H. Lipman, District Judge.

                            Decided and Filed: September 14, 2020

              Before: BATCHELDER, DONALD, and THAPAR, Circuit Judges.
                               _________________

                                            COUNSEL

ON BRIEF: Debra L. Ireland, UNITED STATES ATTORNEY’S OFFICE, Memphis,
Tennessee, for Appellant. Michael J. Benza, THE LAW OFFICE OF MICHAEL J. BENZA,
INC., Chagrin Falls, Ohio, for Appellee.
                                      _________________

                                             OPINION
                                      _________________

       THAPAR, Circuit Judge. We have seen this case before. Dane Schrank visited the dark
web and downloaded “nearly 1,000 images of babies and toddlers being forcibly, violently, and
sadistically penetrated.” United States v. Schrank, 768 F. App’x 512, 515 (6th Cir. 2019). After
a government investigation identified Schrank, he confessed and pled guilty to possession of
child pornography in violation of 18 U.S.C. § 2252(a)(4)(B).
 No. 19-5903                         United States v. Schrank                              Page 2


       The Sentencing Guidelines called for a sentence of 97 to 120 months in prison. Yet the
district court imposed a noncustodial sentence of just 12 months’ home confinement. The
government appealed, and we vacated the sentence because it was substantively unreasonable. It
both “ignored or minimized the severity of the offense” and “failed to account for general
deterrence.” Schrank, 768 F. App’x at 515.

       Yet on remand, the district court imposed the same sentence. The district judge criticized
our court for “second-guess[ing]” her sentence and said that she refused to impose a sentence
that “does not make sense.” R. 47, Page ID 249, 271. But the district judge didn’t stop there.
She also found time to criticize the “sophistication of the judges on the Sixth Circuit when it
comes to computers” and said that Schrank’s misconduct—accessing the dark web over the
course of five days and downloading nearly 1,000 images of children being raped—was “much
less exaggerated” than “the Sixth Circuit judges realize.” Id. at 250. She concluded by noting,
“maybe the Sixth Circuit will reverse me again.” Id. at 271.

       We now do just that. Because Schrank’s sentence remains substantively unreasonable,
we vacate it and remand for resentencing. And given the district judge’s conduct, we order that
the case be reassigned on remand.

                                                I.

       A sentence is substantively unreasonable when it is not “proportionate to the seriousness
of the circumstances of the offense and offender.” See United States v. Robinson, 778 F.3d 515,
519 (6th Cir. 2015) (citation omitted); see also 18 U.S.C. § 3553(a)(2).          Thus, we have
repeatedly held that sentences are substantively unreasonable in child pornography cases when
they require little or no jail time. See, e.g., United States v. Demma, 948 F.3d 722, 732 (6th Cir.
2020); United States v. Bistline, 720 F.3d 631, 634 (6th Cir. 2013); United States v. Robinson,
669 F.3d 767, 777 (6th Cir. 2012); United States v. Camiscione, 591 F.3d 823, 833 (6th Cir.
2010). Indeed, in this very case we held that Schrank’s noncustodial sentence was substantively
unreasonable given his misconduct. Schrank, 768 F. App’x at 515.

       Because the district court imposed the same sentence on remand, the sentence remains
substantively unreasonable for the reasons set forth in our earlier opinion. Id. Despite Schrank’s
 No. 19-5903                        United States v. Schrank                             Page 3


alleged proficiency in computer systems, there is no “ease of moving” through the dark web, as
the district court suggests. R. 47, Page ID 250. It takes a conscious effort, which includes
downloading special software (normally Tor routing software) and using a specific sixteen-digit
web address that is often obtained from other users. See United States v. Tagg, 886 F.3d 579,
582–83 (6th Cir. 2018). This court is well-aware of the sophisticated operations of the dark web.
Schrank surreptitiously and repeatedly downloaded violent child pornography from a clandestine
website. Yet the district court twice imposed a noncustodial sentence of 12 months’ home
confinement (despite the Guidelines range of 97 to 120 months in prison).

       Over the years, Congress has made a series of amendments to child pornography laws, by
reducing the number of images needed for conviction, increasing the statutory maximum term,
and applying an enhancement based on the number of images in possession. See Pub. L. No.
105-314 § 203, 112 Stat. 2974 (1998); Pub. L. 108-21, §§ 101, 401, 117 Stat. 650 (2003).
Congress understands that child pornography is a serious crime. The sentence in this case,
however, does not “reflect the seriousness of the offense” or “provide just punishment.”
18 U.S.C. § 3553(a)(2)(A). Nor does it “afford adequate deterrence to criminal conduct.” Id.
§ 3553(a)(2)(B).

       Child pornography is an abhorrent offense that scars the children affected forever. And it
doesn’t take an economist to know that demand drives supply. See United States v. Goldberg,
491 F.3d 668, 672 (7th Cir. 2007). By repeatedly downloading images of young children being
raped, Schrank contributed to their past victimization. Schrank, 768 F. App’x at 515. And by
fueling the demand for child pornography, his conduct likely also contributed to the future harm
done to children in the name of profit. His ultimate sentence must reflect the severity of his
depraved criminal conduct.

       Likewise, “general deterrence is crucial in the child pornography context.” Bistline, 720
F.3d at 632 (cleaned up). Child pornography offenses happen in the shadows, making it difficult
to apprehend perpetrators like Schrank who use anonymizing software to hide their identities. It
is thus especially important that courts impose sentences sufficient to deter this clandestine
criminal conduct. Indeed, a noncustodial sentence in a child pornography case will almost
 No. 19-5903                         United States v. Schrank                               Page 4


always be insufficient to account for general deterrence. Cf. Robinson, 669 F.3d at 777. And
Schrank’s noncustodial sentence is no exception.

       To be sure, district judges have considerable discretion when imposing sentences. Gall v.
United States, 552 U.S. 38, 51 (2007). But that discretion is not unfettered. And when a district
court abuses its discretion by imposing a fundamentally unjust sentence—as occurred here—we
must reverse. For our job is to review sentences, not rubber stamp them. Since Schrank’s
punishment does not fit his very serious crime, we once again vacate his sentence and remand for
resentencing.

                                                II.

       On remand, we order this case be reassigned to another district court judge for
resentencing.   This court has a duty to supervise district courts to ensure “proper judicial
administration in the federal system.” La Buy v. Howes Leather Co., 352 U.S. 249, 259–60
(1957). Although the government did not request reassignment, appellate courts may sua sponte
order reassignment on remand. Robinson, 778 F.3d at 524 (citing 28 U.S.C. § 2106).

       In two prior cases involving nearly identical facts—Bistline and Robinson—our court has
ordered reassignment because the record showed that the “original judge would reasonably be
expected . . . to have substantial difficulty in putting out of [her] mind previously-expressed
views or findings.” Bistline, 720 F.3d at 634 (quotation marks omitted); Robinson, 778 F.3d at
524. That same rationale compels reassignment here.

       The district court began the resentencing hearing by stating, “I disagree with the Sixth
Circuit.”   R. 47, Page ID 249.      The district court then imposed the same substantively
unreasonable sentence.     And at one point during the hearing, the district court even
acknowledged, “maybe the Sixth Circuit will reverse me again, but I can’t impose a sentence on
Mr. Schrank that otherwise does not make sense to me.” Id. at 271. Thus, despite our binding
holding, the district judge refused to follow the law and impose an appropriate sentence.

       Schrank’s sentence is vacated, and the case remanded for reassignment and resentencing.